UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7198


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS HERNANDEZ-ESPINOZA, a/k/a Raphael Lopez, a/k/a Rafael
Lopez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:09-cr-00112-D-1)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Luis Hernandez-Espinoza, Appellant Pro Se. Timothy Severo, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Luis Hernandez-Espinoza appeals from the district court order

denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence reduction.      We have reviewed the record and find no

reversible    error.      See   U.S.   Sentencing   Guidelines    Manual

§ 4B1.1(b) (2009).     Accordingly, we affirm.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                   2